                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:20-cv-00055-RJC-DCK

DAMON EMIL FIELDS,                  )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                           ORDER
                                    )
                                    )
GASTON COUNTY,                      )
                                    )
            Defendant.              )
___________________________________ )

        THIS MATTER is before the Court on review of this docket in this matter.

        Plaintiff Damon Emil Fields (“Plaintiff”) filed a pro se civil action on January 27, 2020,

purporting to being claims against Defendant Gaston County on behalf of himself and at least

fourteen cats that he listed by name in the caption of his Complaint. [Doc. 1 at 1-2]. After granting

Plaintiff in forma pauperis status, the Court conducted initial review of Plaintiff’s Complaint

pursuant to 28 U.S.C. § 1915(e)(2). The Court found that Plaintiff failed to state a claim upon

which relief can be granted and that Plaintiff’s claims are barred by Heck v. Humphries, 512 U.S.

477 (1994), in any event. The Court allowed Plaintiff thirty (30) days from March 26, 2020 to

amend his Complaint in accordance with the terms of the Court’s Order in order to state a claim

upon which relief can be granted. [Doc. 3]. The Court advised Plaintiff that if he failed to timely

file an amended Complaint, this action would be dismissed without prejudice and without further

notice to Plaintiff. [Id.].

        More than 30 days have passed, and Plaintiff has not filed an amended Complaint. The

Court will, therefore, dismiss this action without prejudice.




        Case 3:20-cv-00055-RJC-DCK Document 5 Filed 05/18/20 Page 1 of 2
      IT IS, THEREFORE, ORDERED that:

      1.      The Plaintiff’s Complaint is dismissed [Doc. 1] without prejudice.

      2.      The Clerk is instructed to terminate this action.

Signed: May 18, 2020




                                                2

      Case 3:20-cv-00055-RJC-DCK Document 5 Filed 05/18/20 Page 2 of 2
